DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Umezawa et al. (US 2020/0047708 A1), hereinafter Umezawa, in view of Merrick et al. (US 2005/0093540 A1), hereinafter Merrick.
Regarding claim 1, Umezawa discloses (Fig. 1-6) a system 1 for protecting a pedestrian P colliding with a vehicle (Fig. 2A & 2B), comprising:
a front object detection unit 63 configured to detect an object in front of the vehicle C (Fig. 3; Para. [0047] – [0048]; using cameras 31-34, front object detection unit 63 determines if object is pedestrian);
a collision detection unit 64, 65, 66 configured to detect the collision of the vehicle (Fig. 3; Para. [0049] – [0053]; based on movement direction and speed of pedestrian and speed difference between the vehicle and pedestrian, or based on acceleration sensors GS1-GS3, the determining section 66 determines if a collision has occurred);
a protection module driving unit 5 configured to drive a protection module 22i, 51 configured to protect the pedestrian P when the pedestrian P collides with the vehicle C (Fig. 3; Para. [0026]); and
a control unit 6 (Fig. 3 & 6) configured to:
determine whether the detected object is a hood lift target P (Fig. 6; Para. [0071] – [0072]; step S2 uses front object detection unit 63 to determine if object is a pedestrian);
determine whether the detected collision is a hood lift target collision (Fig. 6; Para. [0075] – [0077]; in S5 & S6 the detection unit 66 detects if a collision with the pedestrian sensed by unit 63 is occurring or about to occur); and
in response to determining that the detected object is the hood lift target and the detected collision is the hood lift target collision, operate the protection module driving unit 5 (Fig. 6; Para. [0053] & [0081]; in S7, the inflator 22i and front pop-up device 51 are activated).
	Umezawa does not disclose that the collision detection unit includes one or more magnetic field sensors arranged at a front bumper of the vehicle, each magnetic field sensor configured to detect a change to a magnetic field caused by deformation of a bumper skin of the front bumper due to collision of the vehicle.
	Merrick teaches that a collision detection unit 10.1’ includes one or more magnetic field sensors 36 arranged at a front bumper 24 of a vehicle 12 (Fig. 3), each magnetic field sensor 26 configured to detect a change to a magnetic field caused by deformation of a bumper skin 18 of the front bumper 24 due to collision of the vehicle (Fig. 3; Para. [0012] – [0013]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Umezawa by including the magnetic field sensors as disclosed by Merrick because the magnetic field sensor allows for sensing a crash at the portion of the vehicle of interest, in this case the bumper (Abstract of Merrick).

Regarding claim 2, Umezawa, modified as above, further discloses (all references are to Umezawa) that the front object detection unit 63 includes a far infrared thermal imaging camera configured to capture an infrared ray of the detected object (Para. [0047] states that front object detection unit 63 includes cameras 31 to 34, and Para. [0036] states that cameras 31 to 34 are far-infrared cameras that work by capturing infrared rays of the front of the vehicle).

Regarding claim 8, Umezawa, modified as above, further discloses (all references are to Umezawa) that the control unit 6 is further configured to:
in response to determining that the detected object is the hood lift target, determine whether the collision is the hood lift target collision (Fig. 6; S2 determines that the detected object is the hood lift target, and it then proceeds to S5, which determines if the collision is the hood lift target collision); and
in response to determining that the detected collision is the hood lift target collision, operate the protection module driving unit 5 to drive the protection module 22i, 51 (Fig. 6; Para. [0053] & [0081]; in S7, the inflator 22i and front pop-up device 51 are activated).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Umezawa in view of Merrick, and further in view of Kuybeda et al. (US 2019/0158765 A1), hereinafter Kuybeda.
Regarding claim 3, Umezawa, modified as above, further discloses (all references are to Umezawa) determining, based on the intensity of the infrared rays of the object, whether the detected object is the hood lift target (Para. [0047] states that the protection target specifying section 63 determines if the object is a pedestrian P based off information from the cameras 31 to 34, which can be infrared cameras that are interpreted using the intensity of the infrared rays of the object, according to Para. [0036]). Umezawa does not disclose compensating, based on an outside air temperature, an intensity of the captured infrared ray of the detected object, and using the compensated intensity in the determination of the detected object.
Kuybeda teaches (Para. [0037]) compensating the intensity of the captured infrared rays of a detected object based on the outside air temperature, which could then be used in determination of the detected object.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Umezawa by compensating the infrared rays for outside air temperature as disclosed by Kuybeda because a large difference between internal temperature and external temperature can harm the accuracy of infrared images, but the compensation can negate these effects (Para. [0037] of Kuybeda).


Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 9 recites the following limitations that are not disclosed or taught by the prior art of record: “determining, based on the detected change to the magnetic field, whether the detected collision is the hood lift target collision”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments filed 07/28/2022 regarding the claim objections and rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  The claim objections and rejections under 35 U.S.C. 112 have been withdrawn. 
Applicant’s arguments with respect to the rejection of the claims under 35 U.S.C. 102 and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614


/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614